In a proceeding pursuant to CPLR article 75 to vacate an award of a master arbitrator which vacated an award of an arbitrator, petitioner appeals from a judgment of the Supreme Court, Westchester County (Buell, J.), entered April 1, 1983, which dismissed the proceeding, f Judgment reversed, on the law, with costs, petition granted, and the award of the arbitrator is reinstated. 11 “The question of the admissibility of evidence involves a procedural issue, and the master arbitrator’s differing view regarding this issue is an insufficient basis for vacating an arbitrator’s award” (Matter of Mott [State Farm Ins. Co.], 55 NY2d 224, 232). Matter of Smith (Fireman’s Ins. Co.) (55 NY2d 224), a companion case to Matter of Mott (supra), is distinguishable on its facts and does not compel a contrary result. Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.